Order entered November 19, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01391-CV

                        IN RE ALEX PERRY NEAL, Relator

                    On Appeal from the County Court at Law No. 5
                                Collin County, Texas
                        Trial Court Cause No. 005-84128-2019

                                      ORDER
                      Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.



                                                 /s/   LANA MYERS
                                                       JUSTICE